

	

		II

		109th CONGRESS

		1st Session

		S. 67 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide health

		  care practitioners in rural areas with training in preventive health care,

		  including both physical and mental care, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Rural Preventive Health Care Training

			 Act of 2005.

		2.Preventive

			 health care trainingPart D of

			 title VII of the Public Health Service

			 Act (42

			 U.S.C. 294 et seq.) is amended by inserting after section 754

			 the following:

			

				754A.Preventive

				health care training

					(a)In

				generalThe Secretary may make grants to, and enter into

				contracts with, eligible applicants to enable such applicants to provide

				preventive health care training, in accordance with subsection (c), to health

				care practitioners practicing in rural areas. Such training shall, to the

				extent practicable, include training in health care to prevent both physical

				and mental disorders before the initial occurrence of such disorders. In

				carrying out this subsection, the Secretary shall encourage, but may not

				require, the use of interdisciplinary training project applications.

					(b)LimitationTo

				be eligible to receive training using assistance provided under subsection (a),

				a health care practitioner shall be determined by the eligible applicant

				involved to be practicing, or desiring to practice, in a rural area.

					(c)Use of

				assistanceAmounts received under a grant made or contract

				entered into under this section shall be used—

						(1)to provide

				student stipends to individuals attending rural community colleges or other

				institutions that service predominantly rural communities, for the purpose of

				enabling the individuals to receive preventive health care training;

						(2)to increase staff

				support at rural community colleges or other institutions that service

				predominantly rural communities to facilitate the provision of preventive

				health care training;

						(3)to provide

				training in appropriate research and program evaluation skills in rural

				communities;

						(4)to create and

				implement innovative programs and curricula with a specific prevention

				component; and

						(5)for other

				purposes as the Secretary determines to be appropriate.

						(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section, $5,000,000 for each of fiscal years 2006 through

				2009.

					.

		

